United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 11-1541
                                     ___________

Elinda J. Stribling,                      *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Arkansas.
Arkansas State Hospital,                  *
                                          * [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                              Submitted: March 7, 2012
                                 Filed: March 12, 2012
                                  ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Elinda Stribling appeals the district court’s1 dismissal under Fed. R. Civ. P. 37
of her employment-discrimination action. We conclude the dismissal was not an
abuse of discretion: after being warned that failure to comply with the court’s
discovery order could result in dismissal of her action, Stribling failed to provide full
and complete discovery responses and failed to appear for her deposition; and the
defendant demonstrated prejudice. See Sentis Grp., Inc. v. Shell Oil Co., 559 F.3d
888, 898-99 (8th Cir. 2009) (standard of review); cf. Aziz v. Wright, 34 F.3d 587,

      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
588-89 (8th Cir. 1994) (affirming dismissal under Fed. R. Civ. P. 41(b) where pro se
plaintiff failed to comply with court’s order to allow deposition; finding that violation
was willful where plaintiff was warned dismissal would be consequence of continued
noncompliance). We also conclude the district court did not abuse its discretion by
denying reconsideration, see Schoffstall v. Henderson, 223 F.3d 818, 827 (8th Cir.
2000), and we reject Stribling’s arguments that the court erred by appointing specific
counsel, cf. Taylor v. Dickel, 293 F.3d 427, 431 (8th Cir. 2002) (no constitutional or
statutory right to effective assistance of counsel in civil case), and by failing to
“remand” her case to the Equal Employment Opportunity Commission.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-